 

AGREEMENT BY AND BETWEEN REGEN BIOPHARMA, INC. AND ZANDER THERAPEUTICS, INC.

Dated December 15, 2017

 

WHEREAS, REGEN BIOPHARMA, INC. (“REGEN”) AND ZANDER THERAPEUTICS, INC.
(“ZANDER”) ARE PARTIES TO THAT AGREEMENT DATED JUNE 23, 2015 WITH ZANDER WHEREBY
REGEN GRANTED TO ZANDER AN EXCLUSIVE WORLDWIDE RIGHT AND LICENSE FOR THE
DEVELOPMENT AND COMMERCIALIZATION OF ANY AND ALL INTELLECTUAL PROPERTY
CONTROLLED BY REGEN (“LICENSE AGREEMENT”).

WHEREAS IT HAS BEEN DETERMINED THAT ZANDER HAS NO DESIRE TO DEVELOP AND
COMMERCIALIZE CERTAIN INTELLECTUAL PROPERTY CONTROLLED BY REGEN.

THEREFORE IT IS AGREED AS FOLLOWS:

EXHIBIT A OF THE LICENSE AGREEMENT SHALL BE AND READ:

Exhibit A

Any and all intellectual property controlled by Regen Biopharma, Inc. exclusive
of trademarks and also exclusive of (a)that intellectual property for which a
license has been granted to Regen Biopharma, Inc. by Benitec Australia Limited
on August 5, 2013, (b) US Patent #8389708, and (c) US Patent #8263571

 

EACH PARTY HEREBY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THEIR RESPECTIVE JURISDICTION. EACH PARTY HAS THE FULL RIGHT AND
POWER TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH
HAS DULY AUTHORIZED, EXECUTED AND DELIVERED THIS AGREEMENT WHICH IS BINDING
UPON, AND ENFORCEABLE AGAINST, EACH PARTY IN ACCORDANCE WITH ITS TERMS. TO THE
BEST KNOWLEDGE OF EACH PARTY THERE IS NO ACTION AT LAW OR IN EQUITY, NO
ARBITRATION PROCEEDING AND NO ACTION, PROCEEDING, COMPLAINT OR INVESTIGATION
BEFORE OR BY ANY FEDERAL, FOREIGN, STATE OR LOCAL GOVERNMENT OR REGULATORY
COMMISSION, AGENCY OR OTHER ADMINISTRATIVE OR REGULATORY BODY OR AUTHORITY
PENDING OR THREATENED AGAINST OR AFFECTING EITHER PARTY ITS OFFICERS, DIRECTORS,
BUSINESS OR AFFAIRS THAT WILL AFFECT THE SET OVER OF THE ASSIGNED PATENT AND THE
EQUITABLE CONSIDERATION, AS STATED HEREIN.

ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
CALIFORNIA FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR INCONVENIENT
VENUE FOR SUCH PROCEEDING. IF EITHER PARTY SHALL COMMENCE AN ACTION OR
PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT, THEN THE PREVAILING
PARTY IN SUCH ACTION 

OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS’ FEES AND
OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND
PROSECUTION OF SUCH ACTION OR PROCEEDING.

ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
CALIFORNIA FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR INCONVENIENT
VENUE FOR SUCH PROCEEDING. IF EITHER PARTY SHALL COMMENCE AN ACTION OR
PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT, THEN THE PREVAILING
PARTY IN SUCH ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR
ITS ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

 

REGEN BIOPHARMA INC.  ZANDER THERAPEUTICS INC.     By: /s/David R. Koos
By: /s/David R Koos     David R. Koos David R. Koos  Chairman & CEO  Chairman &
CEO

 

 

 

